Case 1:18-mc-25320 Document 30-1 Entered on FLSD Docket 04/09/2021 Page 1 of 2




                                    The Florida Bar
                                         651 East Jefferson Street
                                        Tallahassee, FL 32399-2300
 Joshua E. Doyle                                                                          850/561-5600
Executive Director                                                                   www.FLORIDABAR.org


                                            February 4, 2021



  Mr. Don Karl Juravin
  15118 Pendio Drive
  Bella Colina, FL 34756
  Re:     Complaint by Don Karl Juravin against Marc John Randazza
          The Florida Bar File No. 2021-00,173(2B)
  Dear Mr. Juravin:
  All correspondence and documents submitted in this matter have been carefully reviewed. You
  allege that Mr. Randazza filed false claims in bankruptcy court, filed false court documents, has
  harassed you and violated the attorney-client privilege, has violated his duty of professionalism,
  is guilty of bribery, and offered false testimony.

  In response, Mr. Randazza alleges that you are an opposing party in matters currently being
  litigated by Mr. Randazza's clients, that you have previously made these complaints in other,
  now closed, grievances and in court, and have been unsuccessful in sustaining your allegations.

  Please understand that when a grievance is filed against an attorney, Bar counsel must analyze
  the complaint and the supporting evidence from the standpoint of whether or not, as a
  prosecutorial agency, the case stands a reasonable chance of being won if litigated. One of the
  considerations Bar counsel must weigh in deciding whether to close a file or proceed further to
  seek disciplinary measures is the weight of the available evidence. If the Bar seeks to discipline
  the lawyer, it is required by Supreme Court ruling to show, by "clear and convincing" evidence
  that there has been a violation of one or more of the Rules Regulating The Florida Bar. Clear and
  convincing evidence has been defined as "evidence so clear, direct and weighty and convincing
  as to enable [the factfinder] to come to a clear conviction, without hesitancy, of the truth of the
  precise facts in issue." This burden of proof is heavier than the burden of proof required in an
  ordinary civil trial. It does not appear that the Bar could meet its required burden of proof at trial
  of a disciplinary proceeding on this issue.

  In light of the foregoing, as the matters mentioned in your complaint have been litigated and
  remain under consideration in court, it is our view that they should be resolved by the court(s)
  rather than by the Florida Bar. However, please be advised that should the court determine that
  the accused attorney has acted unethically, pursuant to Rule 3-7.8 of the Rules Regulating The
Case 1:18-mc-25320 Document 30-1 Entered on FLSD Docket 04/09/2021 Page 2 of 2

  Florida Bar, it is within the court's jurisdiction and authority to refer this matter for further
  investigation.

  Thus, I must conclude there is insufficient evidence from the materials provided that Mr.
  Randazza has violated any of the rules adopted by the Supreme Court of Florida which govern
  attorney discipline. Accordingly, continued disciplinary proceedings in this matter are
  inappropriate and our file has been closed effective February 3, 2021. Pursuant to the Bar's
  records retention schedule, the computer record and file will be disposed of one year from the
  date of closing.

  Sincerely,



  Carlos A. Leon, Bar Counsel
  Attorney/Consumer Assistance Program
  ACAP Hotline 866-352-0707

  cc:    Mr. Richard Adam Greenberg./
